Citation Nr: 0816644	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-30 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October February 1978 
to September 1991 and from October 1990 to 1991.  His duty 
included service in the Southwest Asia Theater of operations 
during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which, in part, denied service 
connection for headaches, claimed as undiagnosed illness. 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operation during the Persian Gulf War.

2.  The veteran has headaches as a manifestation of 
undiagnosed illness; to a degree of 10 percent.


CONCLUSION OF LAW

The criteria for service connection for headaches are met.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.317, 4.3, 4.20, 4.124(a), Diagnostic 
Codes 8099-8045 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Undiagnosed Illness-Criteria

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness. Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Factual Background

The veteran's service medical records do not contain and 
complaint or treatments related to headaches.

A CT of the veteran's head in July 1994 was unremarkable.

In October 1994, the veteran presented to the VA Medical 
Center (VAMC) with complaints of severe headaches for the 
past two days.

In November 2001 the veteran underwent a VA genitourinary 
examination.  The examiner noted that the veteran had a great 
deal of anxiety headaches.

In November 2001 the veteran underwent a VA examination for 
mental disorders.  The veteran reported that he had 
experienced headaches for the past 10 years that occurred 
about once or twice a week and lasted anywhere from a few 
hours to two days.  The headaches were located predominantly 
in the left temporal region and were a sharp and throbbing 
pain.  He reported that the headaches had stayed pretty much 
the same and missed about 3 or 4 days of work the previous 
year because of headaches.  He was able to drive with 
headaches.  The diagnosis was headaches due to an undiagnosed 
illness.

In April 2003 the veteran presented to the VAMC with back 
pain radiating to his back and head.  He described the pain 
as aching, nagging and pressure.  Presently the pain was an 8 
out of 10 on the pain scale.  At its worst it was a 10 out of 
10 and at its best it was a 6 out of 10.  The headaches were 
continuous.

In his notice of disagreement, received in July 2003, the 
veteran contended that he experienced prostrating attacks 
associated with headaches.

In September 2003 the veteran presented to the VAMC with 
complaints of continuous headaches.

In his substantive appeal, the veteran reported that while he 
did go to work with headaches, he would feel very week and 
tired while working.

Analysis

The veteran does not contend that he contracted a headache 
disorder directly in service and there is no evidence of 
headaches in service or for some years thereafter.  Hence, 
service connection would not be warranted on a direct basis.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's service qualifies him for the presumptions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

When all reasonable doubt is resolved in his favor the 
veteran's headaches have not been attributed to any known 
clinical diagnosis.  Specifically, the November 2001 VA 
examiner stated that the veteran had headaches due to an 
undiagnosed illness.  Therefore, the only remaining question 
is whether these headaches have manifested to a degree of 10 
percent or more.

The veteran's headaches are rated, by analogy, to migraines 
under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  To warrant 
a compensable 10 percent rating under Diagnostic Code 8100, 
he must have at least one headache with characteristic 
prostrating attacks, on average, once every 2 months over the 
last several months.  

Although the veteran has contended that he experiences 
prostrating attacks, he has reported that he is up and about 
during his headaches and has not described actually being 
prostrate during headaches.

Purely subjective complaints, such as headaches, due to brain 
trauma will be rated 10 percent and no more.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2007).  The veteran's 
disability could be rated by analogy to this disability.  
Although brain trauma was not reported, the concept of 
service connection for undiagnosed illness, envisions some 
form of unidentified disturbance during service in the 
Southwest Theater of operations.  Hence, the veteran's 
disability can be rated by analogy under Diagnostic Code 
8045.

Headaches are an objective sign of an undiagnosed illness.  
38 C.F.R. § 3.317(b).  They have been objectively identified 
on VA examination.  Under these circumstances, and affording 
the veteran the benefit of the doubt, the Board finds that 
the veteran's headaches are severe, potentially, to a degree 
of 10 percent disabling. 

Based on the existing evidence and resolving reasonable doubt 
in the veteran's favor, headaches are objectively manifested 
to a degree of 10 percent and are due to an undiagnosed 
illness.  The claim for service connection is therefore 
granted. 



ORDER

Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


